Employment Transition Agreement

This document is an Employment Transition Agreement (this “Employment Transition
Agreement”) and is between Ferro Corporation (“Ferro”) and Thomas M. Gannon
(“Mr. Gannon”).

For good and valuable consideration, and intending to be legally bound, Ferro
and Mr. Gannon hereby agree as follows:

1. Background



  A.   Mr. Gannon has been employed by Ferro since May 12, 2003.



  B.   As of May 12, 2003, Mr. Gannon and Ferro signed a confidentiality
agreement (the “Confidentiality Agreement”) with Ferro.



  C.   As of May 16, 2003, Ferro and Mr. Gannon signed a Change in Control
Agreement (the “Change in Control Agreement”), which provides certain benefits
in the event of a cessation of employment following a change in control as
defined therein (a “Change in Control”).



  D.   Mr. Gannon currently serves as Ferro’s Vice President and Chief Financial
Officer.



  E.   Mr. Gannon has career aspirations beyond his current role as Chief
Financial Officer.



  F.   Ferro and Mr. Gannon have mutually decided to allow Mr. Gannon to explore
over time alternative opportunities within Ferro or, failing identifying a
suitable alternative for Mr. Gannon within Ferro, to terminate Mr. Gannon’s
employment with Ferro on the terms and conditions set forth in this Agreement.

2. Transition



  A.   Mr. Gannon will remain Ferro’s Chief Financial Officer through January 1,
2007, and will remain entitled to his current pay and benefits through
January 2, 2007.



  B.   Beginning today, however, Mr. Gannon will seek to identify and evaluate
alternative opportunities within Ferro that might take full advantage of
Mr. Gannon’s unique skills and experience and be consistent with Mr. Gannon’s
own personal career aspirations, which opportunities will be reviewed in good
faith by Ferro, it being acknowledged that Ferro will be under no obligation to
hire Mr. Gannon into any other such position.



  C.   If, despite such efforts, Ferro and Mr. Gannon are unable mutually to
agree on a suitable alternative opportunity for Mr. Gannon by January 1, 2007,
then (unless a Change in Control has occurred on or before that date)
Mr. Gannon’s employment will terminate on January 3, 2007 (the “Qualifying
Termination”) and he will thereupon become entitled to the severance package
(the “Standby Severance Package”) described in paragraph 3 below and the other
benefits provided under this Agreement.



  D.   Between today and January 2, 2007, Mr. Gannon will make himself available
during normal working hours to assist Ferro in achieving its organizational goal
of accomplishing an orderly transfer of leadership of its financial organization
by providing Mr. Gannon’s successor assistance in his or her transition into the
role of Ferro’s Chief Financial Officer. If in the judgment of Ferro’s Chief
Executive Officer, Mr. Gannon has failed to make himself available to provide
such assistance satisfactorily, then Mr. Gannon will not be entitled to the
Standby Severance Package or any other benefits under this Agreement.

3. Standby Severance Package

If Mr. Gannon becomes entitled to receive the Standby Severance Package, then
the Standby Severance Package would consist of the following:



  A.   Severance Period

The “Severance Period” would be the period beginning January 3, 2007, and ending
December 31, 2007.



  B.   Severance Payments

Ferro would pay Mr. Gannon as severance -



  (1)   The amount of $15,208.33 each twice-monthly pay period for payroll
periods from January 3, 2007 through the earlier of December 31, 2007 or the
date of Mr. Gannon’s death; and



  (2)   A lump sum amount equal to $182,500 on or before December 31, 2007.



  C.   Severance Benefits

Ferro would pay the employer’s portion of Mr. Gannon’s premium costs under
Ferro’s group health (i.e., medical, dental, and vision) plans in accordance
with his current elections, through January 2, 2007, and Ferro would reimburse
Mr. Gannon for premiums paid by him for continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) up to the amount of
Ferro’s current employer contributions for his group health coverage throughout
the Severance Period and for the first six months following the end of the
Severance Period.



  D.   Company Automobile

On or before January 31, 2007, Mr. Gannon will be entitled to purchase his
company automobile in accordance with normal Ferro policy. Mr. Gannon will be
entitled to the use of such automobile (together with gasoline, normal
maintenance, and insurance) until such date.



  E.   Cellular Telephone

Mr. Gannon will be entitled to the continued use of his company cellular
telephone until January 3, 2007. Ferro will cooperate with Mr. Gannon in
transferring his company cellular telephone number to a personal cellular
telephone service of Mr. Gannon’s choosing.

4. Annual Incentive Plan



  A.   Mr. Gannon is a participant in the Ferro annual incentive plan and will
be eligible for a bonus payment as provided under such plan for the year 2006.



  B.   Pursuant to the foregoing and the terms of the annual incentive plan, if
Mr. Gannon’s employment terminates on January 3, 2007, then Ferro will determine
the amount of Mr. Gannon’s bonus (if any) in good faith and in the ordinary
course. If Mr. Gannon is entitled to a bonus payment for 2006, then Ferro will
pay Mr. Gannon the bonus when payments are made to other participants.



  C.   If Mr. Gannon’s employment terminates on or before January 3, 2007, then
Mr. Gannon will not be eligible for a bonus payment for the year 2007.



  D.   The terms under which Mr. Gannon participates in the annual incentive
plan are not modified by this Agreement.

5. Stock Options



  A.   Mr. Gannon has been awarded as-yet-unexercised stock options under
Ferro’s 2003 Long-Term Incentive Compensation Plan.



  B.   If Mr. Gannon’s employment terminates on January 3, 2007, and subject to
any trading blackouts that may from time to time be in effect, Mr. Gannon will
be entitled to exercise any of the foregoing options that have vested as of the
date of his employment with Ferro terminates provided Mr. Gannon carries out
such exercise no later than 90 days after Ferro has filed its Annual Report on
Form 10-K for the fiscal year ended December 31, 2006, with the Securities and
Exchange Commission. After such 90-day period has ended, however, Mr. Gannon
will not be entitled to exercise any further Ferro stock options.



  C.   If Mr. Gannon’s employment terminates on or before January 3, 2007, then
Ferro will make no further awards of stock options to Mr. Gannon.



    6. Performance Share Awards



  A.   Ferro has made as-yet-unmatured awards of Performance Shares to
Mr. Gannon under Ferro’s 2003 Long-Term Incentive Compensation Plan.



  B.   If Mr. Gannon’s employment terminates on January 3, 2007, then Ferro will
in good faith and in the ordinary course determine the amount (if any) of
Mr. Gannon’s entitlement to a payment and distribution in respect of his
Performance Share award for the 2004-2006 performance period. If Mr. Gannon is
entitled to a payment and distribution for the 2004-2006 performance period,
then Ferro will pay Mr. Gannon such amount when payments are made to other
participants.



  C.   Ferro has also made the following as-yet-unmatured awards of Performance
Shares to Mr. Gannon under Ferro’s 1997 Performance share Plan and/or Ferro’s
2003 Long-Term Incentive Compensation Plan:



  (1)   8500 Performance Shares for the performance period January 1, 2005,
through December 31, 2007, and



  (2)   13,400 Performance Shares for the performance period January 1, 2006,
through December 31, 2008,

Ferro will make no further awards to Mr. Gannon under the Performance Share Plan
and Mr. Gannon will be eligible for no further distributions or payments with
respect to such as-yet-unmatured Performance Shares.



  D.   The terms under which Mr. Gannon participates in the 2003 Long Term
Incentive Compensation Plan are not modified by this Agreement.

7. Non-Competition and Confidentiality

Mr. Gannon will not disclose this Employment Transition Agreement or its terms
to anyone other than his spouse or his personal tax advisor, financial advisor,
or attorney, who will similarly maintain it in confidence.

In addition, in consideration of the Severance Package, if Mr. Gannon incurs a
Qualifying Termination on January 3, 2007 Mr. Gannon promises that:



  A.   During the Severance Period and for a period of one year thereafter,
Mr. Gannon will not, without Ferro’s prior written approval, directly or
indirectly, engage in, or assist or have an ownership interest in, or act as
agent, advisor or consultant of, for, or to any person, firm, partnership,
corporation or other entity that is engaged in, the manufacture or sale of
products that compete with Ferro’s products or any products which are logical
extensions, on a manufacturing or technological basis, of such products.



  B.   During the Severance Period and thereafter, Mr. Gannon will not disclose
to any persons any proprietary or confidential business information concerning
Ferro, any of its affiliated companies, obtained or which came to Mr. Gannon’s
attention during the course of his employment with Ferro, except as may
otherwise be required by law or by a court of competent jurisdiction.



  C.   During the Severance Period and thereafter, Mr. Gannon will not make any
statements or disclose any information concerning Ferro, its directors,
officers, management, staff, employees, representatives, or agents
(collectively, “Ferro and its management”) which are likely to disparage Ferro
or its management, which are likely to damage the reputation or business
prospects of Ferro or its management, or which are likely to interfere in any
way with the business relations Ferro has with its customers (including
potential customers), suppliers, alliance partners, employees, investors, or
shareholders.

In addition, Mr. Gannon hereby reaffirms the commitments he made to Ferro in
paragraphs 1-4 of his Confidentiality Agreement.

Ferro will cause its senior management to refrain from making any statements or
disclosing any information concerning Mr. Gannon which is likely to disparage
Mr. Gannon or which is likely to damage his reputation or employment prospects,
unless required to do so by law or a court of competent jurisdiction.

8. Waiver

Mr. Gannon acknowledges that the benefits provided under this Employment
Transition Agreement will be paid only if he provides Ferro, as soon as
administratively practicable following his Qualifying Termination on January 3,
2007:



  A.   A written waiver of any and all rights Mr. Gannon otherwise might have to
any other severance benefits offered to Ferro employees or other right or
benefit under any agreement, understanding, or promise, whether written or oral,
between Mr. Gannon and Ferro, except for benefits, if any, to which Mr. Gannon
may be entitled under Ferro qualified retirement plans or COBRA or HIPAA, or
under the annual incentive plan, stock option awards, Stock Option Plan,
Performance Share Plan or Long-Term Incentive Compensation Plan as identified,
and only to the extent provided, in paragraphs 4 through 6 of this Employment
Transition Agreement, and



  B.   A release in substantially the same form as contained in paragraphs 9 and
10 of this Employment Transition Agreement.

9. Release

In consideration of the rights provided under this Agreement, Mr. Gannon
releases Ferro, as well as all employees, officers, directors, parents,
subsidiaries, affiliates, agents, representatives, successors, and assigns of
Ferro, from any and all claims, demands, actions, causes of action, suits,
damages, losses, costs, attorneys’ fees, and or expenses, known or unknown,
which Mr. Gannon has or may claim to have against any of the foregoing arising
from his employment or as a result of his termination of employment with Ferro,
except as specifically provided for under this Agreement. Ferro, in turn, hereby
releases Mr. Gannon from any and all claims, demands, actions, causes of action,
suits, damages, losses, costs, attorneys’ fees, and or expenses, known or
unknown, which Ferro has or may claim to have against Mr. Gannon arising from
Mr. Gannon’s employment with Ferro, except with respect to intentional
wrongdoing or illegal conduct by Mr. Gannon in connection with his employment
with Ferro.

Mr. Gannon covenants to Ferro that, in consideration of the rights provided
under this Agreement, he will not assert any such claims, demands, actions, or
causes of action.

Mr. Gannon acknowledges that the foregoing release includes (but is not limited
to) claims arising under Federal, state, or local law in the United States
prohibiting employment discrimination, such as the Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Employee Retirement Income
Security Act, the Equal Pay Act, 42 U.S.C. §1981, Section 1981 of the Civil
Rights Act of 1866, the Vietnam Era Veterans Readjustment Assistance Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, the Family and
Medical Leave Act, and all claims under any other Federal or state laws, local
ordinances or common law and other laws restricting an employer’s right to
terminate the employment relationship. Mr. Gannon further acknowledges that such
release includes (but is not limited to) any claims Mr. Gannon may have for
unemployment compensation or may have under any internal grievance procedure at
Ferro.

The foregoing release will not, however, apply to any claims, demands, actions,
or causes of action arising after the date Mr. Gannon executes this Agreement.

10. Voluntary Election

Mr. Gannon acknowledges that:



  A.   The only consideration Mr. Gannon has been given for signing this
Employment Transition Agreement are the terms stated in this Employment
Transition Agreement.



  B.   No other promises or agreements have been made to or with Mr. Gannon by
any person or entity to induce Mr. Gannon to sign this Employment Transition
Agreement.



  C.   Mr. Gannon has been given at least 21 days to consider the effect of this
Employment Transition Agreement, including the release contained above, before
signing this Employment Transition Agreement.



  D.   Mr. Gannon has been encouraged to discuss this Employment Transition
Agreement and any matters related to the termination of his employment
(including any rights Mr. Gannon may have with respect to a claim of employment
discrimination) with a legal advisor of Mr. Gannon’s own choosing and Mr. Gannon
has had ample opportunity to do so.



  E.   Mr. Gannon understands that he may revoke this Employment Transition
Agreement in writing during the seven day period beginning the day Mr. Gannon
signs this Employment Transition Agreement and delivers it to Ferro and that
this Employment Transition Agreement will be neither effective nor enforceable
until Mr. Gannon’s seven-day revocation period has expired.

11. Withholding

All payments under this Employment Transition Agreement will be subject to
withholding, deductions and contributions as required by law. Ferro may withhold
from any payment made by it under this Agreement amounts as may be required to
comply with the tax withholding or other provisions of the Internal Revenue Code
of 1986, as amended, or the Social Security Act or any state or local income or
employment tax act or for purposes of paying any estate, inheritance or other
tax attributable to any amounts payable under this Employment Transition
Agreement.

1



    12. Death

If Mr. Gannon dies on or before January 3, 2007 while still employed at Ferro,
then notwithstanding anything to the contrary provided in this Employment
Transition Agreement, Ferro will pay Mr. Gannon’s beneficiary (as designated by
Mr. Gannon in writing to Ferro) or, failing such designation, to Mr. Gannon’s
estate the lump sum severance payment described in paragraph 3.B(2) above and
provide Mr. Gannon’s family with the severance benefits described in paragraph
3.C above through December 31, 2007. In such case, Ferro will make the lump sum
payment as soon as administratively practicable following the date of
Mr. Gannon’s death, and in any event shall be made no later than the 15th day of
the third calendar month following the close of the calendar year containing the
date of death.



    13. Change in Control Agreement



  A.   The Change in Control Agreement will terminate the earlier of January 3,
2007 or the date Mr. Gannon begins employment with another employer or dies.



  B.   If a change in control occurs under the Change in Control Agreement
before January 3, 2007, then notwithstanding anything to the contrary provided
in this Employment Transition Agreement, Mr. Gannon will not be entitled to
receive the Standby Severance Package.

14. Not in Substitution

Mr. Gannon and Ferro herby certify that none of the benefits provided under this
Agreement are in substitution for, or in replacement of, amounts to which
Mr. Gannon would otherwise be entitled to receive as deferred compensation.

15. Governing Law

This Employment Transition Agreement will be governed by the internal
substantive laws of the State of Ohio, the state in which Mr. Gannon was
employed at the time his employment was terminated.

 
 
By signing this Employment Transition Agreement, Mr. Gannon affirms that he
has read this Employment Transition Agreement carefully, that he knows and
understands its contents, that he is signing this Employment Transition
Agreement voluntarily, and that signing this Employment Transition Agreement
is his own free act and deed.
 

2

To evidence their agreement and intention to be bound legally by this document,
Thomas M. Gannon and Ferro Corporation have signed and dated this Employment
Transition Agreement.

                              Thomas M. Gannon           Ferro Corporation
 
  /s/ Thomas M. Gannon           /s/ James F. Kirsch
_______________________________
  By: ____________________________

 
                  James F. Kirsch

 
                  President &

 
                  Chief Executive Officer

Date:
  October 25, 2006
  Date:
  October 25, 2006


3